 538DECISIONSOF NATIONALLABOR RELATIONS BOARDColumbia Tribune Publishing Co.andColumbiaTypographical Union No. 160.Cases 17-CA-647and 17-CA-4840February 1, 1973DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDPENELLOOn May 10, 1972, Administrative Law Judge' PaulBisgyer issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified.The Board agrees with the Administrative LawJudge that the Respondent violated Section8(a)(1),(3), and (5) of the Act for the reasons detailed in hisDecision.We also affirm his recommendation thatbackpay should be computed on the basis of the$4.33 hourly rate and 37-1/2-hour workweek, be-cause, as stated in that Decision, these were theconditions of employment at the time the employeesbecame unfair labor practice strikers and theseconditions had not been changed as a result of good-faith bargaining.The Administrative Law Judge has found, and weagree, that the composing room unit is an appropri-ate unit for the purposes of collective bargaining andthat the conversion by the Respondent of thisoperation from a hot metal to a cold type processneither impaired the appropriateness of the unit northe union's representative status. He has, therefore,ordered the Respondent to reinstate the strikers upontheir renewed application 2 to the hot metal and coldtype jobs, dismissing, if necessary, any replacementsin order to provide work for these strikers.His recommended Order provides for reinstate-ment of the strikers ". . . to their former jobs or, ifthose jobs no longer exist, to substantially equivalentcold type positions . . .." Although the method ofoperation of the composing room has been changedfrom hot metal to a cold type process, the function ofthe composing room has remainedthe same,and the1The titleof "TrialExaminer" was changed to "Administrative LawJudge"effective August19, 19722 James Epperson,Jr. and Michael Naughton were not offered the twounfair labor practice strikers who worked in thecomposing room are entitled to be reinstated to thejobs in that unit. Furthermore, as stated by theAdministrative Law Judge, some strikers had previ-ous cold type experience, others had already beenretrained, or, if there are any who may not have thenecessaryskills, itwould bereasonable to assumethatthey couldbe trained with no more instructionthan the newly hiredinexperienced replacements.We shall,therefore,order reinstatement of thestrikers to their jobs as they are now constitutedunder the new process.We are ordering reinstate-ment of the strikers to positions,of which some, atleast,may have undergone considerable change injob content,as a means for remedying the violationsfound, of making the employees whole for lossesincurred by reason of the Respondent's unfair laborpractices, and of restoringthestatus quo anteasnearly as possible.However,we must recognize thatthe cold type process may require lesser skills thanthose exercised in the hot metal process and theRespondent may be economically justified in payinglower rates. Accordingly, we conclude thatreinstate-ment should be made at the present rate being paidfor the composing room work, subject to collectivebargaining between the Respondent and the Unionas to those rates.If,after dismissal of the replacements,there areinsufficientpositions for the employees orderedreinstated, the available positions shall be distributedon a nondiscriminatory basis. Those employees forwhom no employmentis availableshall be placed ona preferential hiring list.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Columbia Tribune Publishing Co., Columbia, Mis-souri,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithwith Columbia Typographical Union No. 160, as theexclusive representative of the employees in the unitdescribed below, concerning rates of pay, wages,hours of employment, and other conditions ofemployment:All employees in the composing room, at theCompany's plant in Columbia, Missouri, exclud-ing office clerical employees, guards and supervi-hot metal jobs,as were the other stokers, and, therefore,they are notrequired to renew their applications to return to work made on September 8.and their backpay shall not be tolled as is that of the other strikers.201NLRB No. 70 COLUMBIA TRIBUNE PUBLISHING CO.539sorsasdefined in the Act, and all otheremployees.(b)Refusing to incorporate in any agreementreached by the parties a description of the appropri-ate bargaining unit represented by the above-namedUnion.(c)Discouraging membership in the above-namedUnion by refusing to reinstate employees whoengaged in a strike called by that Union ordiscriminating against them in any other manner inregard to their hire or tenure of employment or anyterm or condition of employment.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively in good faithwith the above-named Union, as the exclusiverepresentativeof all the employees in the unitdescribed above concerning rates of pay, wages,hours of employment, and other conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agreement.(b)Offer James Epperson, Jr., andMichaelNaughton immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to coldtype positions, without prejudice to their seniority orother rights and privileges.(c)Upon unconditional application, offer theemployees named below immediate and full reins-tatement to their former jobs or, if those jobs nolonger exist, to cold type positions, without prejudiceto their seniority or other rights and privilegesdismissing, if necessary, any replacements:Walter Hart, Jr.John McKayHarold LaRueHarold BaylessKenneth StanleyBillHillClyde YeagerJames Albert AdamsFred CannyGeorge GoukerRobert LoutzenhiserGordon WilliamsonIf any employees remain for whom no positions areavailable, the Respondent shall place such employeeson a preferential list with priority in accordance withsuch system of seniority or other nondiscriminatorypractice heretofore applied by Respondent in theconduct of his business, and thereafter offer themreinstatement as such employment becomes availableand before other persons are hired for such work.(d)Make whole all of the above-named employeesfor any loss of earnings they may have suffered byreason of the discrimination against them in themanner set forth in the section of the Decision of theAdministrative Law Judge entitled "The Remedy,"as modified by this Decision.(e)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary or useful in analyzing theamount of backpay due and the right to reinstate-ment and employment under the terms of this order.(f)Post at its plant in Columbia, Missouri, copiesof the attached notice marked "Appendix." Copies ofsaid notice, on forms provided by the RegionalDirector for Region 17, after being duly signed byRespondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(g)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.3J In the event that this Order is enforced by a Judgmentof a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the National LaborRelations Board"shall read"Posted Pursuant to aJudgmentof the UnitedStates Court of Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE TOEMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe Act gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a repre-sentative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refrain from any and all of theseactivities except to the extent that such rightmay be affected by an agreement requiringmembership in a labor organization as acondition of employment as authorized inSection 8(a)(3) of the Act.WE WILL NOT refuse, on request, to bargaincollectively in good faith with Columbia Typo-graphicalUnionNo. 160, as the exclusiverepresentativeof the employees in the unitdescribed below, concerning rates of pay, wages, 540DECISIONSOF NATIONALLABOR RELATIONS BOARDhours of employment, or other conditions ofemployment. The bargaining unit is:All employees in the composing room at theCompany's plant in Columbia, Missouri,excluding office clerical employees, guardsand supervisors as defined in the Act, and allother employees.WE WILL NOT refuse, on request, to incorporatein any agreement reached by us with the above-named Union a description of the appropriatebargaining unit represented by the above-namedUnion.WE WILL NOT deny employees, on theirunconditional application, reinstatement to theirformer jobs or, if those jobs no longer exist, tocold type positions, or otherwise discriminateagainst them because they engaged in a lawfulstrike called by the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights guaranteed in Section 7 ofthe Act.WE WILL bargain collectively, on request. withthe above-named Union, as the exclusive repre-sentative of all the employees in the unit de-scribed above with respect to rates of pay, wages,hours of employment, and other conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agree-ment.WE WILL offer James Epperson, Jr., andMichael Naughton immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to cold type positions, withoutprejudice to their seniority or other rights andprivileges dismissing, if, necessary, any replace-ments, and make them whole for any loss ofearnings suffered by reason of the discriminationagainst them.WE WILL offer, the employees listed below, ontheir unconditional application, immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to cold type positions,without prejudice to their seniority or other rightsand privileges dismissing, if necessary, any re-placements, and make them whole for any loss ofearnings suffered by reason of the discriminationagainst them:Walter Hart, Jr.Clyde YeagerJohn McKayGordon WilliamsonHarold LaRueJames Albert AdamsHarold BaylessFred CannyKenneth StanleyGeorge GoukerBillHillRobert LoutzenhiserIf any employees remain for whom no positionsare available, the Respondent shall place suchemployees on a preferential list with priority inaccordance with such system of seniority or othernondiscriminatory practice heretofore applied byRespondent in the conduct of his business, andthereafteroffer them reinstatement as suchemployment becomes available and before otherpersons are hired for such work.All our employees are free to become, remain, ofrefrain from becomingor remainingmembers ofColumbia Typographical Union No. 160, or anyother labor organization, except to the extent thatthis right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of theAct.COLUMBIA TRIBUNEPUBLISHING CO.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces ofthe UnitedStates,of the rightto full reinstatement,upon application after discharge from the ArmedForces, in accordance with theSelectiveService Actand the Universal Military Training and Service Act.This is an official noticeand must notbe defacedby anyone.This noticemust remainposted for 60 consecutivedays from the date of postingand must not bealtered, defaced, or covered by any othermaterial.Any questionsconcerning this noticeor compli-ance with its provisions may be directed to theBoard's Office, 610 FederalBuilding,601 East 12thStreet,Kansas City,Missouri 64106, Telephone816-374-5181.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAULBISGYER,TrialExaminer:This consolidatedproceeding, with all the parties represented, was heard onJanuary 4 and 5, 1972, in Columbia, Missouri, on theconsolidated complaint of the General Counsel issued onOctober 28, 1971,1 and the answer of Columbia TribunePublishing Co., herein called the Respondent or Company.In issueare two questions-one, whether the Respondent,IThe consolidated complaint is based on original and amended chargesfiled in Case17-CA-4647on April 19 and June 14,1971, respectively, andon original and amended charges filed in Case17-CA-4840 onSeptember16 and October22, 1971,respectively.A copy ofeach charge was dulyserved on the Respondent by registered mail on the day after the respectivefiling dates except that the October 22 charge was served on October 28 COLUMBIA TRIBUNE PUBLISHING CO.in violation of Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended,2 failed to bargain ingood faith with Columbia Typographical Union No. 160,herein called the Union, as the exclusive representative ofthe Respondent's composing room employees, with respectto a new contract to succeed an expiring one; and two,whether the Respondent violated Section 8(a)(3)3 and (1)of the Act by refusing to reinstate unfair labor practicestrikers 4 on their unconditional application to return towork. At the close of the hearing the parties waived theirright to present oral argument but thereafter the GeneralCounsel and the Respondent filed briefs in support of theirrespective positions.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Missouri corporation,is engaged inthe publication and distribution of a daily newspaper. Itholdsmembership in, or subscribes to, interstate newsservices; publishes nationally syndicated features; advertis-esnationally, sold products; and has an annual grossvolume of businessin excessof $200,000.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.H. THELABOR ORGANIZATION INVOLVEDover the continued inclusion in a contract of the traditionaljurisdiction-unitdescriptionclause;theRespondent'sassertedmanagerial right to assign to nonunit employeeswork claimed by the Union exclusively for the composingroom employees it represented;and the Respondent'sinsistence on reducing the hourly wage rate then being paidcomposing room employees from$4.33 to$1.60,thefederally established minimum,and reserving to itself theright to determine on an individual basis the employees'entitlement to rates above this minimum.On April 1, theday after the expiration of the contract,the composingroom employees went out on strike.Unfair labor practicecharges,alleging an unlawful refusal to bargain werethereafter filed against the Respondent and complaintthereon issued(Case17-CA-4647).On August 26, aninformal settlement agreement,approvedby theRegionalDirector,was entered into by the parties,providing, amongother things,for the strikers'reinstatement on application,"to their former jobs,or if those jobs no longer exist . . . tosubstantially equivalent positions."Because the partiescould not subsequently agree on the strikers' right toreinstatement under the settlement agreement when theyapplied to return to work,the Regional Director withdrewhis approval of the settlement agreement and issued theconsolidated complaint herein after new charges were filed(Case17-CA-4840).In substance,the consolidated com-plaint alleges that the Respondent bargained in bad faithwith the Union in breach of its statutory obligation; thatthis conduct prompted the employees to go out on strike inprotestof such unfair labor practices; and that theRespondent thereupon discriminatorily denied the strikersreinstatement on their unconditional application. We turnto the evidence which,in critical respects,is not in dispute.Concededly, the Union isa labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Introduction; Issues PresentedThis casearises outof the parties' inability to reachagreementon a new contract covering the Respondent'scomposing room employees to succeed the then currentone which was about to expire on March 31, 1971.Creating problems in the negotiations was the Respon-dent'sscheduled conversion of its composing roomoperation from a hot metal to a cold type or photocompo-sition process to, produce newsprint. As will be discussedbelow, disagreement soon developed, among other things,2 Sec. 8(a)(5) of the Act makes it an unfair labor practice for an employer"to refuse to bargain collectively with the representatives of his employees,"designatedby a majorityof them in an appropriate unit. Sec. 8(a)(l) makesitan unfair labor practice for an employer"to interfere with,restrain, orcoerce employees in the exercise of the rights guaranteed in section 7."Insofar as pertinent,Sec. 7 provides that"[e ]mployees shall have the right toself-organization,to form,join,or assist labor organizations,to bargaincollectively through representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining or othermutual aid or protection ... .3 Sec. 8(a)(3), with certain qualifications not material herein,prohibits anemployer, "bydiscrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or discouragemembership in any labor organizationo r g a n i z a t i o n .B.The Evidence1.Bargaining history; the changeover from thehot metal to cold type process in the composingroom; retraining of composing room employeesFor some 30 years, the Union has been the collective-bargaining representative of the Respondent's composingroom employees pursuant to successive contracts, the lastone being for a 2-year period expiring on March 31, 1971.5This contract, as did at least the three previous ones,described in article I the covered employees in terms of theUnion's jurisdiction and the appropriate unit, which is notan uncommon practice in the newspaper and printingindustry.6 By letter dated January 20, the Union notifiedthe Respondent that their current agreement was terminat-4They are:WalterHart, Jr.JamesAlbert AdamsJohn McKayFred CannyHarold LaRueGeorge GoukerHarold BaylessJames Epperson, Jr.Kenneth StanleyMichael NaughtonBillHillRobert LoutzenhiserClyde YeagerGordon Williamson5Unless otherwise indicated,all dates referto 1971.6The complete provision read as follows:SECTION 3.Jurisdiction of the Union and the appropriate unit forcollectivebargaining is defined as including all composingroom workand includes classifications such as: Hand compositors;typesettingmachineoperators;Makeup men;bank men; markup men;lineup and(Continued) 542DECISIONS OF NATIONALLABOR RELATIONS BOARDing on March 31 and proposedthe commencement ofcontractnegotiations.For a long time the composing room had utilized a so-called hot metal process for producing newsprint whichinvolved using linotype machines to set typeinmoltenlead.Recognizing the inevitable technological advancesthat had been taking place in the newspaper industry andin order to meet its expanded needs the Respondent, aftermuch serious thought, decided to convert the composingroom operation to the new cold type or photocompositionprocess whereby type is set photographically. Accordingly,in late November 1970, the Respondent ordered thenecessary equipment with a target date of mid-March forits installation and operation. In the latter part of Februaryor early March 1971, the Respondent leased a buildingnear its main plant for the temporary housing of its coldtype operation until a new permanent facility could beerected.?It is clear that the Union was fully aware that achangeover was under consideration and at no time did itvoice any objection to the idea. Indeed, in anticipation thata transition would materialize,the Union'smembership inOctober 1970 voted to start a school on January 17, 1971,to retrain and instruct composing room employees in thenew cold type process.8 Thereafter, a school was estab-lished under the auspices of the Labor Extension Divisionof the University of Missouri in Columbia. A nine-sessionprogram beginning on January 17 and continuing onsucceeding Sundays was adopted. The Respondent wasadvised of this program and its business manager, FrankHolt, was invited to speak at the first session.ComposingRoom Foreman Zimmerman was also asked to participateas an instructor. In addition to the University of Missouriprogram,theUnion subsequently arranged with theRespondent to sponsor two sessions on the March 19weekend so as to afford its employees an opportunity totrain on theCompany'snew equipment .9lockup men, stonehands; proofpress operators; machinists for typeset-tingmachines, operators and machinists on all mechanical deviceswhich cast or compose type, slugs or film; operators of tape perforatingmachines and recutter units for use in composing or producing type;operators of all phototypesetting machines (such as Fotosetter, Photon,Linofilm, Monophoto, Coxhead Liner, Filmotype Typro, and Hadego);employees engaged in proofing, waxing and paste-makeup withreproductionproofs,processing the product of phototypesettingmachines, including development and waxing; paste-makeup of alltype,hand-lettered, illustrative,border and decorativematerialconstituting a part of the copy, ruling; photo-proofing, correction,alteration,and imposition of the paste-makeup serving as thecompleted copy for the camera used in the plate-making process. Paste-makeup for the camera as used in this paragraph includes all photostatsand prints used in offset or letterpress work and includes all photostatsand positive proofs of illustrations (such as Velox) where positiveproofs can be supplied without sacrifice of quality or duplication ofeffort.The Employer shall make no other contract covering work asdescribed above, especially no contract using the word "stripping" tocover any of the work above mentioned.In addition, sec I of art 1, provided that the term "employees" applied onlyto "journeymen and apprentices," while sec. 2 stated that "[a ]il work withinthe jurisdiction of the Union shall be performed only by journeymen andapprentices "rAt the hearing, it was indicated that the construction of a new buildingwas scheduled to begin in February 1972.8 Since 1955 the International Typographical Union has also maintaineda school, now located in Colorado Springs, Colorado, to instruct membersOn January 14, Ronald Ott,the then president of theUmon,t° inquiredofHolt,as he had doneon prioroccasions,whethertherewere further developmentsregarding the contemplated changeover and the delivery ofthe new equipment.Holt answered in the negative. OnJanuary 16, however, the Respondent posted thefollowingnotice overHolt's signature: 11NOTICE TO COMPOSINGROOM EMPLOYEESOn April 1, 1971, the Tribune will convert to aprocess of photo compositionfor setting text andadvertising copy.The processand skills required will be different andthere will bea realignment of personnel.Company representativeswill be available to discussthismatterfullywith theemployees affectedor theirrepresentatives.The company will make every effort tomake thistransition as painless as possiblefor theindividualsaffected.When the noticecame toOtt'sattention,he went to seeHolt at hisofficeon January18 andcomplained why hewas not given that information when he had spoken to himonly 4 days before.Holt repliedthat the Company was notin a positionto do so.In answerto Ott's questions, HoltlistedtheequipmenttheCompany already had andadvised him that deliveryof other equipment was expectedabout February 1. To allay Ott's concern,Holt alsoassured him that the composing room employees would betrained and that there would be no problems in thatrespect.Later in theday (January18), the Respondent invitedseven printerswith the longest service record12 of the 26 or28 employeesin the composing room to meet with thepublisher, Henry J. Waters,III, in his office at the end oftheworkday. Although theUnion was not officiallynotified,one of the seven wasChapel ChairmanWilson,13the Union's liaison with the shop.At thismeeting, whichin the cold type process. Chapel Chairman Clyde Yeager attended thisschool.The Board has considered the availability of such instructionalfacilities as a factor in making jurisdictional awards of cold type jobs toemployees who were represented by a Typographical Union See, forexample,internationalStereotypersand Electrotypers Union,Local No. 25(Niagara Falls Gazette PublishingCorporation),193 NLRBNo. 16;Local 9,InternationalStereotypers'and Electrotypers'Union of NorthAmerica,AFL-CIO (Detroit FreePress),189 NLRB No. 130.9One session was scheduled for a Friday evening (March 19) and theother for a Sunday afternoon (March 21). The latter session conflicted witha University of Missouri class.10Ott was employed by American Press, another newspaper employer inColumbiaiiAccording to Publisher Henry J. Waters,ill, the notice was posted toalert the employees to the contemplated conversion and to the necessity oftheirmaking a decision whether to take advantage of the Union's trainingprogram scheduled to begin January 17.rsWaters testified that he anticipated at that time using 15 to 17employees in the cold type process. It was stipulated that on February 19,when contract negotiations began,therewere 26 employees in thecomposing room,two other employees having recently retired.It was alsoagreed that when the strike was called on April I there were 22 employeesleft in that unit.isThe position of chapel chairman is equivalent to that of union shopsteward.Wilson was succeeded by Clyde Yeager who was elected to thatpost by the Respondent's composing room member-employees in the lastweek in January when Wilson left the Company's employ. COLUMBIATRIBUNE PUBLISHING CO.Holt and Foreman Zimmerman also attended, Watersexplained the changes that were being made in thecomposing room and that he thought he could do betterthan some shops which were replacing their printers withgirlswho were paid a minimum wage. He further statedthat, although the seven employees were good employeesand skillful printers, he really had no need for their servicesadding, however, that they would nevertheless be retainedbecause of their longevity.When questioned by anemployee what the wage scale would be under the newprocess,Waters noted that he could offer them about $3 anhour14 but that other employees would be paid lessdepending on the nature of the work they would performand their competence. In answer to another question as tohow many of the Company's present complement in thecomposing room would be needed under the cold typeprocess,Waters observed that he expected to reduce thestaff in half and that, if anyone chose to leave, he wouldgive him a good recommendation. Waters concluded themeeting by inviting the employees to come to his office todiscuss any question they might have concerning theirfuture with the Company.Upon learning of the Company'smeetingwith the sevensenior employees, Ott visited Holt again several days later.Charging the Company with unfairness and driving awedge between that group and the rest of the composingroom employees, Ott demanded that the Company meetwith all the composing room employees to advise them ofall the facts relating to the conversion. Such a meeting washeld on February 10 in the lunchroom where, in thepresence of Alfred R. Shaw, the recently elected presidentof the Union, and Ott, Waters conveyed substantially thesame information previously given to the seven senioremployees. Specifically, he explained the new cold typeequipment he was installing; that there was going to be areduction in force; that the new process did not require thehigh skills previously used; and that the hourly wage ratewould be considerably less, varying with the particular jobassignment.At one point when an employee raised thequestion of the $3 hourly rate which Waters had men-tioned at the earlier senior employee meeting,Watersresponded that it was a figure picked out of the air and wasnot intended as a firm offer. Nothing was said at theFebruary 10 meeting about the Company's plans to hirenew employees.14Under theexpiring contract,all the composing room employees werereceiving$4.33 anhour, irrespectiveof their functions.15The full ads readas follows:NEWSPAPER PRODUCTION WORKERSWe will train youin this exciting new methodof newspaperproductionby photocomposition.Learn paste make-up and the operation ofphototypesettingequipment.Must have goodlanguage skills, be neatand accurate.Typing important,but not absolutelynecessary.Excellent opportunity. Goodfringe benefits.Columbia Daily Tribune.By appointmentonly. Call Alan Leach at 449-3811for appointment.EXPERT TYPISTIf you can type aminimumof 60 wpm, you may qualifyto train for ajob operatingan Autotape keyboard.Excellentopportunity.Trainingwill start soon.Columbia Daily Tribune.By appointmentonly. CallAlan Leach at 449-3811 for appointment.A third adwas simultaneouslyrun for "Cameraand Engraving Trainees."5432.The hiring of new employeesOn February 28 and March 1, the Respondent ran twowanted ads in its newspaper for "Newspaper ProductionWorkers" and "Expert Typist," 15 offering to train them inthe new cold type process in the composing room. As aresult,some seven or eight applicants were interviewed andhired about March 11 at $1.60 an hour 16 and promptlyunderwent a course of training by Foreman Zimmerman 17and representatives of suppliers and installers of theequipment. At the time of the hearing, there were severalnew employees still receiving the $1.60 rate, although theaveragewas about $2.25. Except for the seven senioremployees, whom Waters stated at the January18 meetinghe would retain,no similar offer was made to any of theother composing room employees.Indeed,at no timebefore hiring the new employees did the Respondent makeany effort to ascertain the interest of these employees tocontinue in its employ or their ability to perform the newcold type operations, with or withouttraining.On the otherhand,the record indicates that several employees hadprevious cold type experience while others could beadequately trained, especially in view of their longexperience in hot metal operations which have demonstrat-ed similarities to certain cold type jobs,such as operatingthe keyboard and doing paste makeup. Moreover, theRespondent was fully aware of the Union's retrainingprogram attended by composing room employees at theUniversity of Missouri and the expected participation ofthese employees in the two training sessions scheduled tobe held at the plant at the Union's behest on the March 19weekend.18 Significantly, there is undisputed testimony byChapel Chairman Yeager and Union President Shaw thatbefore the above March 19 and21 sessions, the Respon-dent was not cooperative in making installed equipment 19available to the composing room employees who wereinterested in practicing on those machines on their owntime.As will be later discussed, the hiring of newemployees and the Respondent's failure to make the newequipment available to its composing room employeeswere the subjects of union complaints at several bargainingmeetings.3.The contractnegotiationsPursuant to the Union's January 20 request to theRespondent to renegotiate their expiring contract, theparties held 9 or 10 meetings between February 19 andConcededly, the Uniondoes not make any jurisdictional claims to thesejobs.16One person with priorexperience,who waslater hired, received $2.25or $2.50an hour.17 It appears thatin late February or earlyMarch,Zimmerman receivedtrainingin a Compugraphic School run bythe equipment manufacturer. InearlyMarch,AssistantForeman Kemperattended a school conducted byanother manufacturer.isWaterstestifiedthat the Fridaysession held on March 19 was well-attended.Becausethe Sundaysession coincidedwith the Universityclass, itwas evidentlynot well attended.19There is undisputed testimony that some cold typeequipment wasinstalled by February19 when it was exhibited to union representatives.AccordingtoWaters,the last piece of equipment was installed about themiddle of March. 544DECISIONSOF NATIONALLABOR RELATIONS BOARDMarch 31 before the Union went on strike the next day.Representingthe Unionat these meetings was its negotiat-ing committee consisting of President Shaw,Ronald Ott,andWilliamGalloway.20On March16,InternationalRepresentative Robert Ameln entered the negotiations toassist theUnion.General Manager Holt represented theRespondent until Publisher Waters took over on March 12as the chief negotiator.As reconstructed from the record,the following discussions took place at the indicatedmeetings.a.February 19On this date,Shaw and Ott met with Holt in his office.Holt informed them that he was going to negotiate forWaters until preliminary matters were disposed of 2' Theparties were in agreement that they would try to meet onceaweek in an effort to conclude a contract.On thisoccasion, the Union delivered its written proposals for a 2-year contract based essentially on its expiring contract butwhich contained a slightly modified jurisdiction andappropriate unit clause,22and provisions for a wageraise;23a shorter workday and workweek;increasedovertimepay, sickleave,vacation benefits,and severancepay; an additional holiday; improved grouplife insuranceand hospitalization benefits; and a new pension plan. Holtreceived the proposals for study.b.February 23The next meeting was on February 23 in Holt's officewhere Holt presented the Union's negotiating committeewith the Respondent's counterproposal containing 14items.Conspicuously omitted were ajunsdiction appropri-ate unit clause and a great number of other provisionswhich had customarily been included in the parties' priorcontracts.Among the proposeditems was a$1.60 mini-mum hourly rate reduced from the $4.33 rate then beingpaid to all composing room employees and a 40-hour weekcompared with the then prevailing 37 1/2-hour week. TheRespondent'sproposalsalsocontained several otheritems24 which were substantially carried over from theexpiring contract.Some of these items,however, conflictedwith the Union's proposals. In addition, there were three20Notall the members of the committeewerepresent at every meeting21 It appears that during this period Waterswas engaged in separatecontractnegotiations with the Printing Pressmen'sUnion whichrepresentedtheRespondent'spressroom employeesAn agreement was subsequentlyconcluded with thatorganization22The old clauseisquoted in fn 6.supraAccordingtoOtt, themodificationwas designedto clarifythe provision in the then currentcontractto assure that certain camera and relatedworkinvolved in the coldtype processwould be encompassed therein.He further testified,withoutcontradiction, thatthe change had been suggestedbyWatersafter theBoardon May 15, 1970,dismissed as premature the Pressmen Union'srepresentation petition(Case 17-RC-6302)which sought to include cameraand relatedjobsnot then in existence in the bargaining unit which thePressmen'sUnion hadbeen representing.Waters conceded at the hearingthat during the contractnegotiations involved in the present case the Uniondid notinsist on the modifiedjurisdiction clause but rather demanded thatthe clause in the expiring agreement at least be continued It is clear, and Ifind, that the proposedmodificationwas not the stumbling block toagreement.23Atthehearing,Shaw admittedthat theUnion'swage proposalnoneconomic proposals which were objectionable to theUnion.25After the Union's representatives read the Company'scounterproposal,they reacted in disbelief,characterizingthe Company's offer as ridiculous.Shaw also asked Holtwhether the Company'scounterproposal meant that nounion proposal was acceptable, even though it was acontinuation of a provision in the existing contract andHolt responded in the affirmative.Thisled to a discussionof the jurisdiction-unit clause which Holt stated Waterswanted to change or completely exclude from anyagreement that might be reached.When asked why Waterstook this position or in what respect he proposed to changeit,Holt answered that he did not know.Shaw then pointedout that such a clause was the very basis of the Union'scontract since it assured employees the security of theirjobs and that he could not negotiate this subject until heconsulted the International.The Union's representativesalso sharply criticized the Respondent'sproposed $1.60wage rate as requiring too drastic a wage cut and asreflecting the rate prevailing in 1946-48. Except for thejurisdiction-unit and the$1.60 rate,there was no discussionof any other proposal at this meeting.c.March1meeting,'subsequent conversation withWatersAs shown above,the Respondentadvertised for helpwhomitoffered to train in the newcold type orphotocomposition process. Concernedover thisdevelop-ment,Shawon the morningofMarch 1 telephoned Holtand arranged for a meeting later in theday.At thescheduled time,theUnion'snegotiating committee con-ferred withHolt. Shaw asked Holt for the reason he wasadvertisingfor personnelwhencomposing room employeeswere available to fill thosejobs.Holt repliedthat it waspossible thatsomeof those employeesmight notbe able tomake the transitionto the newprocessand that theadvertisements were intended as a form of insurance in theevent suchcontingencyarose.In response to Shaw'sinquirywhetherthe composing room employees couldtrain on theCompany'sequipment on their own time, Holtassured himthatthe equipment would be available to themand that he would posta notice of the time and date thecontained"a tittle fat "21These were proposals relating to the lunch period,physical workingconditions, vacation,sick leave,severance pay, funeral attendance, juryduty,and hospital,medical and group life insurance benefits. To be sure,therewere some insignificant variations in these proposals either inlanguage, content, or completeness from their counterparts in the expiredagreement.25 These were:4.Anyemployee who has been discharged and believesthe discharge unjustified shall have the right of a hearing beforecompany management.13.The management of the company's plant and worksand the direction of its working forces,including the right tohire and to relieve employees from duty because of lack of workor other reasons, and the right to suspend,disciplineordischarge shall be vested exclusively in the company.14.Thereshall be no strikes or interruptions in productionby employescovered under this contract of any nature or forany reason whatsoever. COLUMBIA TRIBUNE PUBLISHING CO.545newlyleased annexbuilding would be open for suchpurpose.No notice, however, was subsequently posted.On or about March 11, Shaw was informed by ChapelChairman Yeager that the Company was training newlyhired employees in cold type paste makeup work. Itappears that during thistime,Yeager wasunsuccessful insecuring the Company's cooperation in. making the coldtypeequipment available to the composing room employ-ees for training purposes. Shaw promptly went to the plantand spoke to Publisher Waters in the composing room.Shaw asked Waters why he was training the new people.Water's response was that he did not know whether theUnion and the Company would get together on a newagreementand that therefore it was possible that he mightneed those people. Waters then invited Shaw to his officefor furtherdiscussions.Shaw declined the invitation butagreed toa meetingthe next morning (March 12).d.March 12At this meeting, which was the first negotiatingsessionattended by PublisherWaters, the union committeecharged Waters with not honoring the current contract bytraining the new hires in complete disregard of his regularcomposing room employees. Waters justified his actionasserting that, unless the parties came to an agreement onthe jurisdiction clause which, as shown above, also definedthe appropriate unit, he needed the new people as a backupcrew. He also voiced his opinion that the jurisdiction clausedid not afford him the flexibility that he required to use adsalesmen,who were not in the bargaining unit, to do pastemakeup work under the cold type process. Shaw retortedthat there was no need for using ad salesmen to performwork of this nature when Waters had plenty of composingroom employees to do it. Because of Waters' unalterableposition, Shaw indicated that he would call upon Interna-tional Representative Ameln for assistance in the negotia-tions.After the meeting, Shaw arranged for Ameln'sparticipation.e.March 16On this occasion, International Representative Amelnjoined the Union's negotiating committee and became itschief spokesman. Discussions opened up with the consider-ation of the question of retaining the jurisdiction-unitclause as it appeared in the expiring and prior contracts.26Undeniably, thiswas a highly controversial subjectpermeating all bargaining sessions. It was the Union'sposition that this provision was absolutely necessary to26Asindicatedpreviously, theUnionadmittedly abandoned itsoriginally proposed modification in favor of the historical jurisdiction-unitclause.27Apparently,Waters viewed as closed shop provisions art. I, sec. 1,which defined"employees"as applying to "journeymen and apprentices"and sec.2 which stated that"[a ]Il work within the jurisdiction of the Unionshall be performedonly byjourneymen and apprentices."These provisions,which under settled law are valid,have appeared in the parties' priorcontracts and were included in the Union's proposed contract.Waters wasobviously mistaken in his closed shop position.28Art.1, sec.11, provided for a standing committee of two employer andtwo union representatives to adjust certain disputes arising under thecontract and for arbitration if settlement failed.29Art.I, sec.2, 3, and 6,and art.III, sec. 2, were the provisions allegedlyprotect the jobs of the composing room employees whom ithad long represented and that without this clause it wouldmake no sense in having a contract at all. Waters wasequally adamant in his declared determination not to signanother contract containing such a clause. He explainedthat under the new cold type process he needed moreflexibilitythan that afforded him under the currentcontract to use nonunit employees, such as ad salesmen,editorial personnel, society or sports editors, to do pastemakeup or other work covered by the jurisdiction-unitclause.With this clause eliminated,Waters argued, hecould -avoid duplication of work which might have beennecessary under the hot metal process where lead type hadto be cast in the composing room. Ameln, however, saw noreason why the nonunit employees could not be moreadvantageously employed in their own functions withoutimpinging upon printers' traditional work.In the course of this discussion, Waters also stated thathe no longer intended to have a closed shop contract. Inresponse, Ameln tried to disabuse him of the idea that thiswas the nature of their contractual relationship or theUnion's proposals, pointing out that neither the jurisdic-tion-unit clause nor any other provision27 in the proposedor prior contracts made union membership a condition ofemployment or established a closed shop arrangement.There can be no question that at this and subsequentbargaining sessions the jurisdiction-unit controversy wasthe principal stumbling block to agreement. Indeed, onvarious occasions during negotiations when neither partyindicated a disposition to recede from its position and theUnion's representatives suggested that they consider wagesand other matters, Waters expressed his reluctance to do sofor the asserted reason that such discussions would be"moot" and not meaningful unless and until the jurisdic-tion issue was first settled. However, as shown below, someconsideration was actually given to wages and other termsand conditions of employment during the course ofnegotiations.Following the unproductive discussion of the jurisdic-tion-unit issue Shaw, pursuant to article 1, section 11, of theexpiring agreement,28 handed Waters a written grievancesigned by him as the Union's president. The grievancecharged the Respondent with violating specified sections ofthat agreement 29 "by circumventing these sections andhiring individuals to perform composing room workwithout reference to or compliance with the aforemen-tioned sections."Clearly, this grievance was directedagainst the Respondent's employment of seven or eightviolated. Art. I, sec. 2, provided that:All work withinthe jurisdiction of the Union shall be performed onlyby journeymen and apprentices. Apprentices may be employed only inaccordance with the ratio of apprentices to journeymenprovidedelsewhere in this agreement.Sec.3 isthe previouslyquoted jurisdiction-unit provision,while sec. 6,which defined the term "journeymen," stated that:.In hiring newjourneyman employes the foreman may notexclude as candidates for employment any individualswho haveestablishedcompetency as journeymen, but must recognize priority [astherein specified ] ....Art.III,sec. 2,providedfor the establishment of a JointApprenticeshipCommittee composed of an equalnumber of union andemployerrepresentativeswith power overthe selectionof apprentices. 546DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees who had answered its February 28 and March Iwanted ads mentioned above.30 In the ensuing discussions,the Union's representatives asserted that the Company wasignoring the contract's journeymen and apprenticeshiprequirements in hiring ineligible employees to perform thepaste makeup, keyboard, and other work encompassed bythe jurisdiction-unit clause.This provokedan argumentbetween the Union's representatives and Waters as towhether a joint apprenticeship committee mentioned inone of the sections of the contract cited in the grievancehad ever been established.31 Waters denied knowledge ofthe existence of such a joint committee.Ameln also askedWaters why he had not contacted the Union for personnelinstead of advertising and received Waters' reply that inthe past the Union had been unable to fill his requests foremployees for hot metal jobs. Shaw retorted that theUnion, however, was never requested to furnish employeesto perform cold type functions. The meeting ended whenWaters announced that he had another engagement.f.March 17considering their present employment with the Company,itwas only fair that those employees be given the right andopportunity tomake the transition,especially since itwould require little training,some of them had alreadybeen retrained,and others were attending school. Moreo-ver, the Union urged their retention because of theirexperience in the printing trade which"outsiders"lacked.Waters admitted that the Union requested the continuedemployment of the composing room employees and that heresponded that he would use anyone who was competent,iftherewere agreement on the conditionsof employ-ment.33Another subject which was discussed was the Respon-dent's asserted failure to retrain the composing roomemployees or to make available to them the new equipmenton which to practice.In particular,the Union alluded toChapel Chairman Yeager's futile efforts to make arrange-ments for such purposes.As a result of this complaint, thecomposing room employees were subsequently given theopportunityto familiarize themselves with the new equip-ment and to attend the March 19 and 21 training sessionsconducted by the Company.At this meeting, the question of the retention of thejurisdiction-unitclausewas again threshed out withagreement being no closer than at previous bargainingsessions.Ameln noted that without this clause agreed-uponwage scales would not mean a thing. Again Waters raisedthequestionofa closed shop whose existence wascontradicted by Ameln. Here, too, the Union's efforts toreach questions concerning wages and other matters metwith resistance fromWaters who thought it would beuseless to enter upon such discussions unless the jurisdic-tion-unit problem was first resolved.On this occasion, Waters submitted his written answer tothe grievance which the Union had filed the preceding day.Evidently rejecting the grievance,Waters noted that theCompany had made repeated requests to union officials"to furnish people qualified to perform duties described inthe current collective bargaining agreement." Continuing,he wrote:Ifa city Joint Apprenticeship Committeeexists theCompany is not aware of it. If journeymen orapprentices are available through the Joint Apprentice-ship Committee, Local # 160 has not provided themupon request for help made to officials. The companywill welcome such journeymen or apprentices and hassituations open for them.It is clear that the requests mentioned in Waters' letterwere actually for employees to perform hot metal func-tions. Shaw acknowledged receiving such requests, addingthat he had sent the Company two employees to fill suchjobs.32 However, it is not claimed that the Company soughtemployees from the Union for the cold type operation.A heated discussion then followed respecting theRespondent's failure to offer continued employment in thenew cold type process to the composing room employeesrepresentedby the Union. The Union argued that,g.March 23At the next bargaining session on March 23 much thesame verbal exchange regarding the jurisdiction-unit clauseoccurred with neither party yielding its position. AlthoughWaters exhibited a sample of paste makeup to demonstratethe reasonableness of management's right to make assign-ments of this nature to nonunit employees unhampered bythe clause in question,the Union remained unconvinced.Also, aswas the case at other meetings,theUnion'sattempts to have wages and other economic proposalsconsidered encountered the same resistance by Waters onthe ground that such discussions would serve no fruitfulpurpose without first achieving agreement on the jurisdic-tion-unit deadlock.However,as subsequently shown, thoseproposals did receivesome consideration in the negotia-tions.h.March 26Ameln brought to this meetingFrankCremones, theInternational'sautomation director, to help resolve theknotty jurisdiction-unit problem. Also in attendance wasFederalMediatorDaveHerring.Again the sameproandconarguments respecting the continuation of the jurisdic-tion-unit clause were presented.When it became apparentthatneitherpartywas inclined to alter its position,Cremones suggested that Waterswritea clause satisfactoryto himself and place it on the bargaining table.Watersagreed totry todraft such a provision for consideration atthe March 29 session.i.March 29Ameln was absent from this meeting which opened up10Ameln testified that a day before or after the March 16 meeting unionthe Respondent because the pending changeover from the hot metal to therepresentatives visited the annex building and observed new employeescold type process did not assure them any measure of permanence inpracticingon cold typeequipment.employment31 It is unnecessaryto decidethis question33Although Waters did not identify the meeting at which he made those32Accordingto Shaw,itwasparticularlyhard to secure employees forremarks, it probablywas the March 17 session COLUMBIA TRIBUNEPUBLISHING CO.547with Shaw's inquiry whetherWaters had prepared ajurisdiction-unitprovision.Waters replied that he wasunable to come up with anything suitable to both parties.This prompted Shaw to propose that they discuss wagesand hours in the hope that the jurisdiction-unit impassemight thus be broken. Waters, however, expressed his oft-repeated opinion that such discussion would serve nopurpose unless the jurisdiction matter were first resolved.Waters thereupon inquired whether the composing roomemployees would be available after the current contractexpired on March 31. Shaw answered in the affirmativeand asked Waters how many would be needed.34 Inresponse,Waters stated that he did not know except thathe would require two employees to set the classified adsunder the hot metal process. Shaw then questioned Waterswhether he intended to comply with the existing contractafter its termination.Waters stated that he would not; thatthe two men he needed for the hot metal assignment couldwork without a contract; and that he would not negotiate anew agreement because he needed the flexibility to usepersonnel as he saw fit.j.March 31At this final meeting before the strike, Waters'repeated,in answer to Ameln's question, that he was unable to drafta satisfactory jurisdiction-unit clause.However,Watersproposed that, if the Union wanted the jurisdiction-unitclausewhich was embodied in the expiring contract, aproviso be added to the effect that anyone else couldperform the work covered by the clause. Essentially, thisaddition reflected no change in the Respondent's frequent-ly expressed position. As Waters testified, "[W ]e did notthink any kind of limitation on who could do the workwould be acceptable to us because of the nature of theequipment." Not unexpectedly, this proposal met with theUnion's swift rejection for the asserted reason that it"nullified" the significance of the clause and the jobprotection it afforded unit employees.As this obstacle to agreement could not be eliminated,Ameln offered to have the composing room employeesrepresented by the Union continue to work on and afterApril 1 under the terms of the expired contract until a newagreement was reached. Accordingly, he asked Waterswhether those' employees should show up the nextmorning. In reply to Waters' inquiry, Ameln told him thatallwould appear if they were given preference inemployment in the new cold type jobs to those individualshired on and after March 11 35 Waters stated that he didnot know whether the composing room employees wouldbe given the new positions or how many employees wouldbe needed. He also indicated that if the employees showedup, he would pick and choose among them and determinethe wages they would be paid. Probably, severance pay forthose "let off" also was raised at this time and Watersagreed to pay it.34There wasan expected reduction in force due to the conversion fromthe hot metalto cold type processwhich was scheduled to take effect onApril 1.35Apparently,Ameln was referring to the individuals hired as a result ofthe February28 and March 1 ads.36The record doesnotestablishwith sufficient specificitythe meetingsk.Discussions concerning wages, hours and othermattersIt is quite clear that during the course of contractnegotiations36 wages, hours, and other matters containedin the Respondent's counterproposal given to the Union onFebruary 23 did not escape discussion in some form,despiteWaters' repeated reluctance to consider them untilthe jurisdiction-unit issue was first settled. Apart from thelatter question, the subject of wages cropped up in thenegotiationsmost frequently.As indicated above, theRespondent proposed a minimum hourly rate of $1.60which was a reduction from the $4.33 rate then being paidto the composing room employees. Characterizing thisofferas ridiculous and reflecting rates prevailing in1946-48, the Union declared that the reduction was whollyunacceptable and that the Respondent was trying to takeadvantage of the job situation in the area where students,their wives, and unemployed people were available to workat that rate. In an effort to justify the $1.60 rate, Watersasserted that that rate was paid to many employees bynewspapers which had made the transition from a hotmetal to a cold type operation; that the skills required inthe new process were not as great as those involved in thehot metal process and therefore did not warrant the $4.33rate; that, in any event, this was a base rate from whichemployees would ultimately be raised,37 depending ontheir progress, competence, production, and performance.Waters specifically rejected the idea embodied in theparties' contracts over the years of the same wage scalebeing paid all composing room employees regardless of theskills entailed in their particular jobs. In determining therate to be paid individual employees working under thenew process, Waters stated that it would be a matter solelybetween him and the individual employee concerned andthat he (Waters) alone would decide whether the employeeshould receive an increase after considering the factorspreviously outlined.38 As expected, this unilateral arrange-ment was not satisfactory to the Union which argued thatthe same hot metal rate should be paid all the composingroom employees because they would be performing thesame printing work as they had been performing in thepast, albeit under the new process. Waters, however, wasagreeable to pay the hot metal rate only for the hot metalwork still being done in the composing room. As for theUnion's proposed rate, which exceeded $4.33,Waterscommented that it was too high. At the hearing, Shawconceded that the proposal contained "a little fat" forbargaining purposes.Also mentioned at one meeting was the subject of the 40-hour workweek proposed by the Respondent. The Unionvoiced its objection on the ground that the proposal meantatwhich particular subjects,other than the jurisdiction-unit clause, werediscussed or statements were made regarding them.37Waters hypothesized an ultimate top rate of $3.-38 Such a unilateral arrangement with variable wage rates does notappear in the Respondent's contract with the Pressmen's Union negotiatedat the time the negotiationsinvolved inthe present case were in progress. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDan increase in the workweekof 371/2 hours thenprevailing in the shop 39 In addition, the Union's proposedimprovement in the existing vacation benefits,which theRespondent was inclined to continue,was discussed onone occasion. Waters rejected the Union's proposal for theasserted reason that it would interfere with the Company'sability to get out its newspaper on time. The record doesnot convincingly establish that there was an exchange ofviews with respect to hospital, medical, and life insurancebenefits.Another matter that seems to have been given someattention in the negotiations was the management clause intheCompany's written counterproposal.90 The Union'scriticismwas simply that the foreman should have theauthority to discharge, suspend, or discipline composingroom employees, which was customary in the trade.Waters,on the other hand,claimed this power as amanagement prerogative.Finally,atonemeeting theCompany's "no-strike" proposal was mentioned, althoughthe testimony furnishes no details. Except as shown above,there is no evidence that other proposals were discussed inthe negotiations.4.The strikeFollowing the breakdown in negotiations on March 31,theUnion held a meeting of the composing roomemployees the same evening.The Union's bargaining teamreported the parties' inability to reach agreement, attribut-ing it to theCompany'sunfairness and making a farce outof the negotiations. They also informed the employees thatthey did not know where they stood in their jobs in relationto the newly hired people, the number of employees theCompany required under the new process, or what wages,hours, or other working conditions would prevail after theexpiration of the contract. After being advised that theInternational had approved the taking of a strike vote, theemployees unanimously voted to strike.The next morning (April 1), the strike began withpicketing being established in front of the Company's mainand annex buildings. The Company,nevertheless,contin-ued its operations and published its newspaper,utilizing inthe composing room its newly and subsequently hiredemployees,management personnel,and help from otherdepartments. The strike ended on September 14 undercircumstances later discussed.5.Abortive efforts to settle the strike on April 16Pursuant to prior arrangement by Federal MediatorHerring, a meeting between the Union and the Respondentwas held on April 16 in Herring's presence. In attendancewere InternationalRepresentativeAmeln, the Union'snegotiating committee, PublisherWaters, and GeneralManager Holt. After the Federal mediator was briefed onthenature of the cold type and hot metal processes,39The Union'swritten proposal called for a reduction of the workweekto 35 hours.49 It provided.The management of the company's plant and works and the directionof its working forces,including the right to hire and to relieve employesfrom duty because of lack of work or other reasons, and the right tosuspend,disciplineor discharge shall be vested exclusively in theHerring conferred separately with management and thenreported to theUnion's representatives thatWaters waswillingtodiscuss'wages, hours, and other workingconditions,and possibly the number of strikers to berehired and on what basis,provided that the Union agreedto the following conditions:(a) there would be nojurisdiction-unit section in the contract;(b) the contractwould not contain a union-security clause;41 (c) adsalesmen and editors in the various departments,such associety,news,and sports,would be permitted to do theirown paste makeup;(d) the Union would immediatelyfurnish two operators to perform hot metal work whichwas unaffectedby theconversion; and (e)the strike wouldbe terminated.The Uniondeclined this offer.However,recognizing thatthe new process might require a reduction in force, theUnion proposedthat, if the Respondent reinstated only thenumber of strikers it needed in preference to the employeeshiredsinceMarch 11, it would end the strike and furnishthe twohotmetal operators.Waters' response was anunequivocal rejection,declaring his determination not toreplaceany of the newlyhired employees to make room forany of the oldcomposing room employees.6.Filing of unfair labor practicecharges;settlement agreementA few dayslater,the Unionfiled unfairlabor practicecharges (Case 17-CA-4647) and subsequentlyamendedcharges, on the basis of whichcomplaint issued.On August26,thepartiesentered into an informal settlementagreementwhich was approved by theRegional Director.The agreement, whichcontained a statement that theRespondent did not therebyadmit violatingtheAct,provided for the withdrawal of thecomplaint,on conditionthat the Respondent posta notice to employees andcomply withits terms.The noticerequired the Respondentto refrainfromrefusing to bargain in good faith with theUnion,as the representative of its employees in a unitconsistingofalljourneymenand apprentices in thecomposing room42 "byunilaterally deferring considerationof certainitems until agreement has been reached oncertainother items." The notice also providedfor good-faithbargainingby theRespondent,on request, withrespectto wages,hours, and otherworking conditions. Inaddition,the notice stated:WE WILL, upon theirunconditional offer to return towork, offer to those employeeswho went on strike onor about April 1, 1971, immediate and full reinstate-mentto their former jobs,or if thosejobsno longerexist,we will offer suchemployees reinstatement tosubstantiallyequivalent positions, without prejudice totheirseniorityand other rightsand privileges. Ifnecessary,we will discharge those employees whoreplaced the strikers.company.41As indicated previously, the parties' contract did not contain such aclauseand that actually Waters was referring to the provisionsrelating tothe employment of "journeymen and apprentices."42The indicated appropriate unit substantially conforms with thatcontained in thejunsdiction-unit clausein the expiredagreement, as quotedearlier in this Decision. COLUMBIA TRIBUNE PUBLISHING CO.If there are not sufficient jobs for all returningstrikers,WE WILL placeon a preferential hiring listthose employees who cannot be reinstated at the timeof their offer,inaccordance with the establishedsenioritysystem.7.TheRespondent's rejection of the strikers'application for reinstatement;settlement agreementvacatedPursuant to the settlement agreement, Union PresidentShaw on September 4, delivered to General Manager Holta letter, stating that "those employees and each of them,members of-[the Union] who went on strike on or aboutApril 1, 1971, unconditionally offer to return to work onSeptember 8, 1971." Holt advised Shaw that PublisherWaters was out of town and that therefore the offer couldnot be acted on but that he would notify Shaw as soon ashe heard from Waters. Thereafter, on September 7, theUnion received a letter from Waters in which he asked forindividual reinstatement requests or a list of such appli-cants.Waters also suggested that they meet "to discuss thevarious details surrounding individual reinstatement beforeitwill be possible to act on these requests."Accordingly, on September 8, Ameln, the negotiatingcommittee and employee Gouker met with Waters andHolt in the presence of Federal Mediator Herring. AmelnfurnishedWaters with the requested list containing 14namesof employees who unconditionally offered to returnto work the next day.43 When Waters announced that heonly had two hot metal jobs available, a disputeensued asto whether the cold type jobs were substantially equivalentpositions to which the strikerswereentitledto reinstate-ment under the terms of the settlementagreement.Watersargued in the negative and that therefore the Company wasnot obligated to offer those jobs to the applicants. Ameln,on the other hand, contended otherwise, reiterating hisviews that composing room work was essentially the samewhether performed under the cold type or hot metalprocess. This led to a discussion of the jurisdiction-unitclause and Water's prior approval of that language in thesettlement agreement to describe the appropriate unit.Despite his acceptance of the unit description,Watersreverted to his former opposition to the clause andreasserted his determination not to consent to any contractincorporating that clause or providing for union security.There is a serious conflict in testimony whether Watersmade his offer of the two hot metal jobs subject to otherconditions. Thus, according to Ameln, Waters stated thatthe applicants would have to return on his terms and,although he was willing to pay the $4.33 rate set forth inthe expired contract, the workweek would be 40 hours withno daily overtime. This was a departure from the 7 1/2-hour day and the 37 1/2-hour week provided for in theexpired contract.On the other hand, Waters denied43These are thesameindividualsalleged as discriminatees in the549imposing the 40-hour week and no daily overtime asconditions for reinstating applicants to the available twohotmetal jobs. He testified that during the course ofdiscussionson September 8 concerning substantiallyequivalent employment he did refer generally to a 40-hourweek than prevailing in the shop but he did not indicatethat this condition would governreinstatementto the hotmetal jobs. Indeed, Waters testified without contradictionthat at a prestrike bargaining session and at one of theSeptember meetings he offered to sign a contract coveringthe hot metal employees which would embody the terms ofthe old contract. Although as later shown, the written offerof reinstatement to the hot metal jobs referred only to a$4.33 rate, I am not entirely convinced thatWatersconditioned reinstatement to hot metal jobs upon accept-ance of a 40-hour week with no daily overtime or any othernew condition of employment.Before the meeting ended, Ameln told Waters that theapplicantswere prepared to return to work the nextmorning (September 9) and suggested that they gettogether again at that time. Waters answered that he wasleaving town and needed a week to think it over.On September 14, the parties conferred again butwithout the Federal mediator being present and resumed afutilediscussion regarding the meaning of substantiallyequivalent employment 44 Waters then renewed his offer ofreinstatement to the two hot metal jobs and expressed hisdesireto interview each applicant privately.Amelnopposed such interviews, asserting thatWaters did nothave that right; that the Union still represented theapplicants;and that, as the applicants were not newemployees, the Company already had the information itcould possibly want. Finally, Ameln yielded to the extentof agreeing to the interviews if a union representative werepresent.However, this suggestion was not acceptable toWaters.Afterdiscussing the reinstatement problem,WatersaskedAmeln whether he wanted to negotiate othercontractual provisions.When Ameln indicated a willing-ness to do so, Waters changed his mind and proposed thatthey defer consideration of those matters.45 Ameln notedthat the strikers were ready to return to work and wouldshow up the next morning. In reply to Ameln's question asto the time they could report, Waters indicated 10 a.m.When Waters was also asked by Ameln whether thosepeoplewould be returned to work on the terms andconditions provided for in the expired contract,Watersanswered that he would let him know. However, consider-ing the context in which Walters remarks were made andthe subsequent events, there can be little doubt that Watersnever intended to offer the applicants any cold typeposition.On the morning of September 15, Ameln, Shaw, and allJohn McKayGeorge Goukerconsolidated complaint herein.44 In answer to Ameln's inquiry,Waters stated that the composing roomWalter HartGordon Williamsonwas operating under thecoldtypeprocesson two shifts and that he wasHarold Dale LaRueClyde Yeagerusing about four employees on "keyboarding ... seven-plus on pasteHarold BaylessJim Eppersonmakeup, [and ] two men . . . on the computer."Jim AdamsKenneth Stanley45Amelndenied suggesting that further contract negotiations beFred CannyMike Naughtonpostponed until the reinstatement problem was straightened out.Robert LoutzenhiserBillHill 550DECISIONSOF NATIONALLABOR RELATIONS BOARDexcept one of the strikers (Loutzenhiser) assembled in aparking lot near the Respondent's plant. At the Respon-dent's invitation, they went to the Company's paperstorage building whereWaters repeated his request tointerview each striker privately.With the concurrence ofthe strikers, Ameln again expressed his consent provided aunion representative was present. An exchange of previ-ously stated views then followed until the meeting endedwithWaters asking Ameln to call him at 1:30 in theafternoon. Ameln phoned at the appointed time and wasinformed by Waters that he reluctantly agreed to Ameln'spresence during the interview.Thereupon, Ameln and the 13 applicants returned to theplant where, on the basis of seniority, the applicants wereushered into Holt's office one at a time and, in Ameln'spresence,were questioned byWaters concerning hishealth, availability for work, employment since the strikebegan, the number of claimed dependents for income taxwithholding purposes, and his present address and tele-phone number. No striker was questioned with respect tohis ability to perform cold type jobs. Chapel ChairmanYeager and Gordon Williamson were the first twointerviewed at which time each received a letter reading, asfollows:Pursuant to request made on September 9, 1971, andconfirmed by your appearance at our offices onSeptember 15, 1971, a determination has been madewith respect to your reinstatement.You are herewith reinstated to the position of hot metalprinter at an hourly rate of $4.33 per hour, and arerequested to report for work at 8:00 a.m. on Monday,September 20, 1971.Apart from the $4.33 hourly rate stated in this letter,nothing was said by Waters about the workweek or otherconditions of employment nor was any inquiry made.As the Respondent had only these two hot metalpositions in the composing room and did not intend toreinstate any striker to a cold type job, Waters at eachsubsequent interview handed the other applicants, exceptNaughton and Epperson, a letter acknowledging theirSeptember 9 application and their September 15 appear-ance at the plant. In addition it stated:All available jobs as hot metal printers have been filledby other members of Columbia Typographical UnionNo. 160 holding higher seniority. Accordingly, youhave been placed on our preferential hiring list inaccordance with your seniority and when a hot metaljob becomes available you will be promptly notified.Loutzenhiserpresentedhimselfforemployment onSeptember 20 when he was given a similar letteradvising him of his placement on a preferential hiringlist for a future hot metal job if one became available.At his September 15 interview, Naughton was given a46The followingare the dates of the letters offeringreinstatementJohn McKaySeptember 21Walter Hart, Jr.21George Gouker24Fred Canny28BillHillJames AdamsOctober 11Kenneth Stanley5Harold Bayless5letter inwhich he was informed that the Respondentdeclined to reinstate him because of his conduct during thestrike.No details were given concerning his allegedmisconduct.Epperson was also similarly notified on thesame date that he would not be reinstated for the reasonthat he had failed to "appear for work at any time duringthe two months immediately prior to March 31, 1971." Itwas then pointed out that,toForeman Zimmerman'sknowledge,Epperson had been sick during that period.Yeager and Williamson failed to report to their hot metaljobs on September 20, as their letter requested them to do.To fill these jobs, the Respondent thereupon resorted tothe above-mentioned preferential hiring list andmadesuccessive written offers of the two hot metal jobs to thetwo senior applicants and thereafter to the next two seniorapplicants until the list was exhausted.46 Like Yeager andWilliamson,no applicant reported for work at thedesignated time.The reasonable inference to be drawnfrom the evidence is that the applicants were not inclinedto accept reinstatement unless,in addition to the two hotmetal jobs, the applicants as a group were also offeredreinstatement to the cold type jobs.On September 16, the Union filed new unfair laborpractice charges inCase 17-CA-4840,which prompted theRegionalDirector to withdraw his approval of thesettlement agreement and his issuance of the consolidatedcomplaint herein.C.Concluding Findings1.With respect to the refusal to bargaina.Appropriateunit; the Union's majority statusAs indicated above, the Respondent and the Union hadmaintained a stable bargaining relationship in a unit ofcomposing room employees for some 30 years until theevents herein.Moreover, the Board has long recognizedthat composing room employees traditionally comprise adepartmental unit appropriate in the newspaper industryfor collective-bargaining purposes. Furthermore, there canbe no question that during the negotiations involvedherein,which began before the expiration of the thencurrent contract, and at the inception of the strike theUnion was the majority representative of the employees insuch unit.Accordingly, I find that at all materialtimesthe Unionwas the exclusive collective-bargaining representative oftheRespondent's composing room employees in anappropriate unit. I further find that the Respondent'sconversion of the composing room operation from a hotmetal to a cold type process neither impaired theappropriateness of the unit47 nor the Union's representa-tive status.Harold LaRue8Robert Loutzenhiser8Another employee,Peter Kemper, was sent a letter on September 24 but heis not alleged to be a discnmmatee4TBecause of this change in operation,Imake no determination withrespect to the specific job classifications to be embodied in the unitdescription.Of course,this does not preclude the parties from specifying theclassifications in the composing room encompassed by the appropriate unit,if they can agree. COLUMBIA TRIBUNE PUBLISHING CO.551b.The Respondent's failure to bargain in good faithThe General Counsel contends that the Respondent,intenton destroying the composing room unit andundermining the Union's representative status, failed tobargain in good faith for a new contract and therebyviolated Section 8(a)(5) and (1) of the Act. The Respon-dent, on the other hand, vigorously denies that it failed tofulfillitsbargaining obligation, arguing that it onlyengaged in permissible hard bargaining. In particular, theRespondent urges that it was justified in rejecting thecontroversial jurisdiction-unit clause on the- ground that itneeded flexibility in assigning the new cold type work tononunit employees; that the clause in question was not amandatory subject for bargaining so that the Union'sinsistence on its inclusion in a contract constituted abreach of the Union's bargaining obligation; that theRespondent's resistance to discussing wages, hours, andother working conditions until the jurisdiction-unit prob-lem was settled was reasonable as no meaningful negotia-tions with respect to those matters could otherwise be held;and that there was a genuine bargaining impasse onmanagement's right to assign work.It has long been settled that an employer violates Section8(a)(5) and (1) of the Act if it fails to bargain in good faithwith the employees' representative. This principle isgenerally embodied in Section 8(d) which defines thebargaining obligation as requiring the parties,inter alia,"tomeet at reasonable times and confer in good faith withrespect to wages, hours, and other terms or conditions ofemployment, or the negotiation of an agreement . . . andthe execution of a written contract incorporating anyagreement reached if requested by either party ....Although this obligation does not "compel either party toagree to a proposal or require the making of a concession,"itdoes contemplate, as the Board and the courts haveuniformly held, a willingness to enter the discussions "withan open mind and purpose to reach an agreementconsistentwith the respective rights of the parties." 48Simply entering "upon a sterile discussion of unionmanagement differences,"49 is not sufficient. Essentiallythen, the "ultimate issue whether the Company conductedits bargaining negotiations in good faith involves a findingof motive or state of mind which can only be inferred fromcircumstantial evidence." 50From a careful evaluation of the evidence, I find that the46Majure Transport Company v. N.L.R.B.,198 F.2d 735, 739 (C.A. 5);see alsoN.L.R.B. v. Johnson Manufacturing Company of Lubbock,458 F.2d453, (C.A. 5);N.L.R.B. v. DarlingtonVeneer Company,Inc., 236 F.2d 85,88-89(C.A. 4).46N.L.R.B.v.American National InsuranceCo.,343 U.S.395, 402.50N.L.R.B. v. Reed & Prince Manufacturing Company,205 F.2d 131,139-140 (C.A. 1), cert. denied 346 U.S. 887.51McQuay-NorrisManufacturing Company v. N.L.R.B.,116 F.2d 748,751 (C.A. 7). This obligationdoes not ariseonly froma Board certification;other designationby a majority of the employeesin an appropriate unit mayalso be sufficient to create the obligation.UnitedMineWorkers ofAmericav. Arkansas Oak Flooring Co.,351 U.S. 62, 74-75;N.L.R.B.v. Gissel PackingCo., Inc.,395 U.S. 575.52 Sec.8(d);McQuay-NorrisManufacturing Company, supra,752;H.J.-Heinz Company v. N.L.R.B.,311 U.S. 514, 525-526.53AlthoughtheRespondent indicated at theMarch 31negotiationmeeting that it might accept the traditional clause if it acknowledged theCompany'sunqualified right to assign composing room work to nonunitemployees, it is clear that the Respondent had no intention of recognizingRespondent did not satisfy the requirements of good-faithbargaining. There is no question that the principal obstacleto agreement was the inclusion in a contract of thejurisdiction-unitclause traditionally embodied in theparties' previous contracts. Although this provision definedthe Union's jurisdictional claims, it also served to describethe unit of composing room employees the Union was thenrepresenting. Therefore, as the duly designated bargainingagent of these employees in an appropriate unit, the Unionwas entitled to exclusive recognition by the Respondent insuch unit, whether or not jurisdictional terminology wasalso used. For, as one court observed a long time ago,"[T]here could be no genuine bargaining as contemplatedby the Statute until complete recognition had been grantedas the Act requires." 51 In addition, under settled law, theUnion was entitled to have exclusive recognition and theunit it represented incorporated in any contract reached bythe parties.52However, throughout the negotiations theRespondent not only flatly. rejected the Union's demandsfor the inclusion of the jurisdiction-unit clause in acontract, but also made it very plain that no unit clausewas acceptable53 for the asserted reason that it neededflexibility tomake assignments of cold type jobs toemployees outside the composing room. However, thisrefusal to concede to the Union in written form its rightfulrecognition in an identifiable composing room unitcertainly cannot be reconciled with the Respondent'sbargaining obligation.54Nor can the Respondent's pur-ported need for flexibility in assigning cold type jobsimmunize it from performing this obligation,55 althoughunder other circumstances management's demand for theright to make assignments may not violate the Act just as abargaining representative may legitimately seek a preserva-tion of unit work clause in a contract.56Moreover, it is hard to escape the conclusion that theRespondent's attitude was prompted by a desire to destroythe bargaining unit and undermine the Union's representa-tive status in an effort to avoid agreement. This is indicatedin its candid awareness that there could be no meaningfuldiscussions concerning wages, hours, and working condi-tions unless the employees bargained for were identified 57Thus, the Respondent used this as a reason for adamantlyresisting theUnion's frequent attempts to break thedeadlock over the jurisdiction-unit clauseby proposingthat wages and other matters be considered. Yet, as showntheUnion's representative status and responsibilities with respect to thecomposing room unit. Indeed, at the April16 meetingat which efforts weremade to settle the strike, the Respondent imposed,as one of the conditionsfor resuming bargaining negotiations,that the Union relinquish its demandsfor the jurisdiction-unit clause.54 Because of the Union's right to written recognition in an appropriateunit consisting of composing room employees, this subject is not one formandatorybargaining,McQuay-Norris Manufacturing Company, supra,751;cf.N.L.R.B. v.WoosterDivisionof Borg-Warner Corp.,356 U.S. 342, 350.The Respondent'sargument that for this reason the Union was notprivileged to adamantly insist on this right manifestly must fall by thewayside.55McQuay-NorrisManufacturing Company, supra,752; cf.N.L.R.B. v.Gluek Brewing Co.,144 F.2d 847, 855 (C.A. 8);N.L.R.B. v. Hudson MotorCar Co.,128 F.2d 528, 532 (C.A. 6).56NationalWoodwork Manufacturers Association v.N.LR.B., 386 U.S.612,642.57Douds v. International Longshoremen's Association, 241F.2d 278, 282(C.A. 2). 552DECISIONSOF NATIONALLABOR RELATIONS BOARDabove, the Respondent displayed no disposition to acceptany description of a composing room unit.The Respondent's disparagement of thebargainingprocess alsomanifested itself in other ways at thebargaining table. Thus, as discussed above, the Respon-dent proposed to reduce the hourly wage rate for the newcold type jobs from $4.33 then being paid to all theemployees in the composing room, which operated underthe hot metal process,58 to $1.60, the Federal minimumwage standard.. In addition,assertingthat the wage rate tobe paid to individual employees was solely a matterbetween the Company and the individual employeeconcerned, the Respondent insistedon reservingto itselfthe absolute right to determine unilaterally whether to raiseany employee above theminimumrate.Moreover, theRespondent proposed to increase the workweek to 40hours from the existing 37 1/2 hours, thereby alsoadversely affecting the employees' rights to overtime pay.On the other hand, conspicuously absent from theRespondent's proposalswas aprovision for a grievanceprocedure in which the Union could participate, althoughit recognized the right of a discharged employee to requesta hearing on his discharge beforemanagement.Despite theabsenceofa conventional grievance procedure, theRespondent's proposals prohibited employeesfrom engag-ing in strikes or other interruptions in production.It is alsonot without significance that there were numerous provi-sions,in the expiring contract, includinga grievanceprocedure, which the Union offered to carry over into anew contract but which the Respondentindicated it wasnot interested in doing.While it is true that "the obligation to bargain collective-ly does not compel either partyto agreeto a proposal orrequire themaking of a concession,"59 thisdoes notpreclude the Board fromconsideringthe totality of theRespondent's actionsto assessmotivationin determiningwhether it was really engagingin surfacebargaining withno genuine intention to reach agreementso In light ofestablished principles, I find that the Respondent did notapproach the negotiations with an open mindand a sinceredesire to reach agreement. To quote the appraisal of abargaining situationmade by one court,61 which I findequally applicable here:... It isdifficult to believe that the Company with astraight face and in good faith could havesupposedthat this proposal had theslightestchance of accept-ance by a self-respectingunion,or even thatitmightadvance thenegotiationsby affording a basis ofdiscussion; rather, it looks more like astallingtactic byapartybent uponmaintaining the pretense ofbargaining.In fact,itappears to me that the Respondent'sbargainingtacticswentfurtherand were calculated todestroy the bargaining unit and reduce the Union to anssAs indicatedabove,the Respondent was agreeable to continue the$4.33 rate for the two remaining hot metal lobs.59N L.R.Bv. American National InsuranceCo,supra,404.eo See,for example,StuartRadiator Core Manufacturing Co, Inc.,173NLRB 125;N L.R.B. v. HermanSausage Co., Inc,275 F.2d 229,232 (C.A.5);N L R.B v. Johnson Manufacturing Company of Lubbock,supra.91N L.R.B v. Reed and Prince Manufacturing Company,supra.62N.L R.B. v. Lewin-Mathes Company,285 F.2d 329 (C.A. 7), cited byineffective and useless instrument for bargaining as therepresentativeof thecomposing room employees. I findconfirmation for this view,among other things, in theRespondent's conduct in advertising for and hiring newemployeesto be trainedin the new cold type processduring the contract negotiations;in its delay in making thenew equipment available to the composing room employ-ees for training in preparation for the transition to the coldtype process;and in assembling on January18 only 7 outof about 26 or 28 employees,without notifying the Union,to advise them of the proposed transition.In sum,I conclude that this is not simply a case of hardbargaining as the Respondent urges. Rather, I find that theRespondent failed to engage in good-faithbargainingenvisionedby the Actand thatit therebyviolated Section8(a)(5) and (1) of the Act 822.With respectto the denial of reinstatement ofstrikers'On the basis of previously discussed evidence, 13 of the14 strikers named in the consolidated complaint went outon strike on April 1 in protest to the Respondent's failureto discharge its bargaining obligation in good faith. Forthis reason, I find that they became unfair labor practicestrikerswho, under establishedlaw,83were entitled toreinstatement to their jobs in the composing room uponunconditional application even if it required the dismissalof replacements. The Respondent's contention that theywere economic strikers is therefore rejected. I further findthat James Epperson, Jr., also named in the complaint,joined the strike in June 1971. Prior to that date and sinceabout the end of January 1971, he was temporarily absentfrom work because of illness and kept Foreman Zimmer-man informed of his condition. At no time did theRespondent notify Epperson that his employment wasterminated by reason of his absence until September 15when it rejected his application to return to work.Accordingly, I find that in June Epperson, too, became anunfair labor practice striker withthe same right toreinstatement as the other 13 strikers.It isundisputed that on September 4 the Union, onbehalf of the strikers, made an unconditional applicationto return to work on September 8. On that date, the Unionfurnished the Respondent with a requested list identifyingthe 14 applicants.However, no striker was offeredreinstatementat thistime becauseof the Respondent'sunalterable position, that,as a resultof the conversion ofthe composing room operation from a hot metal to a coldtype process, substantiallyequivalentemployment was nolonger available.e% I find this contention unsupported bythe record.It isclear that before the strike began the strikers workedin the composing room in the production of newsprint.This function of the composingroom remained the same,the Respondent in support of a contrary finding,is factually distinguishablefrom the present case.Among other things,unlikeLewin,the Respondentdid not seek the right to assign jobs in order to avoid jurisdictional disputeswith another union.Moreover,unlike here,the employer inLewinagreed toinclude in the contract the Board's unit description, therebyeliminating thatquestion.asMastroPlastics Corp. v. N LR B.,350 U.S. 270, 278.64However,it appears that two hot metal jobs survived the conversion. COLUMBIA TRIBUNE PUBLISHING CO.553even though the method of operation was changed from ahotmetal to a cold type process.Significantly,nocontention is advanced,nor could one be seriously made,that the strikers were incapable of performing the jobrequirements under the new process,with or withouttraining,or that they were refused reinstatement on thatground.Indeed,the evidence indicates that several strikershad previous cold type experience;others had already beenretrained;and, if there were some who did not have therequisite qualification at the time of their application, theycould probably acquire it with little instruction,as did thenewly hired inexperienced employees who replaced thecomposing room employees when they went out on strike.Moreover,there is evidence that many cold type jobs, suchas paste makeup and the keyboard operation,are compara-ble to those performed by the strikers under the hot metalprocess and may well have been encompassed in the unitdescription in the parties'previous bargaining contracts.Finally,there is uncontroverted testimony that, wherenewspaper publishing companies in the Columbia area, aswell as in other parts of the United States,converted theircomposing room operations from hot metal to cold type,the hot metal operators were retained to work under thenew process.As a matter of fact,the Board itself hasrecognized in jurisdictional dispute cases65 the qualifica-tions of these employees to perform cold type jobs and, forthis and other reasons,upheld employers'work assign-ments of this nature to employees represented by sisterlocals of the Union.Accordingly,Ifind that the Respondent had nojustifiable basis for not reinstating the applicants to coldtype jobs,ifhotmetal positions were not available.Moreover,with respect toMichaelNaughton,whoreceived a letter from the Respondent on September 15thathewould not be reinstated because of strikemisconduct,no evidence was adduced by the Respondent,upon whom rested that burden,66 to substantiate thischarge.I therefore find that Naughton did not forfeit hisright to reinstatement.In view of the foregoing, it is concluded that,by refusingto grant the strikers reinstatement on and after September8, the Respondent discriminated against them because oftheir union and concerted activities in violation of Section8(a)(1) and(3) of the Act.IV.THE REMEDYPursuant to Section 10(c) of the Act, as amended, it isrecommended that the Respondent be ordered to ceaseand desist from engaging in the unfair labor practicesfound and like and related conduct and take certainaffirmative action designed to effectuate the policies of theAct.To remedythe Respondent's unlawful refusal to fulfill itsstatutory obligation,Irecommend that it be ordered tobargain on request with the Union as the exclusivebargaining representativeof the Company's employees inthe unit found appropriate herein concerning wages, ratesof pay,hours of employment,and other working condi-tions.Ithas also been found that the Respondent onSeptember 8 unlawfully denied the 14 named employeesreinstatement to their former jobs or, if such positions wereno longer in existence,to the newly created cold typepositions in the composing room.However,as discussedabove, on September 15 the Respondent,on the basis ofseniority,offeredapplicantsYeager andWilliamsonreinstatement to hot metal printing jobs,87 requesting themto report for work on September 20. The other applicants,excepting Epperson and Naughton,were also unlawfullyrefused substantially equivalent cold type jobs but wereplaced, instead,on a preferential hiring list.When Yeagerand Williamson failed to come to work as requested, theRespondent made successive offers to the remaining 10applicants on the preferential hiring list in the order ofseniority.However, these individuals also failed to reportfor work at the designated time.The clear inference fromthe record evidence is that Yeager,Williamson,and theother 10 applicants declined reinstatement because all ofthe named strikers were not offered reinstatement as agroup to the hot metal and cold type jobs. Consequently,these individuals88 resumed their status as unfair laborpractice strikers entitled,upon their renewed application,to the same indicated reinstatement rights to hot metal andcold type positions dismissing,ifnecessary,any replace-ments,in order to provide work for these strikers. Suchreinstatement shall also be without prejudice to thestrikers' seniority,or other rights and privileges which theyhad previously enjoyed.It is further recommended thatthese individuals be made whole for any loss of earningsthey may suffer by reason of the Respondent's refusal, ifany, to reinstate them,by payment to each of them of asum of money equal to that which he normally would haveearned 5 days after the date of his renewed unconditionalapplication for reinstatement to the date of the Respon-dent's offer of reinstatement, less his net earnings duringsaid period.I have also found that on September 8, prior to the abovereinstatement offers to 12 of the 14 strikers,the Respon-dent had unlawfully discriminated against them.There-fore,it is recommended that each one be reimbursed forthe loss of pay each may have suffered during the periodfrom September 8 to the date of his receipt of theRespondent'soffer of reinstatement,less his net earningsduring that period.With respect to Epperson and Naugh-ton, who were also unlawfully deprived of employment onSeptember 8, they were never offered reinstatement.Accordingly, it is recommended that they be made wholefor any loss of earnings they may have suffered by reasonof the discrimination by payment to each of them of a sumofmoney equal to that which he normally would haveearned from September 8, the date of the discrimination, tothe date of the offer of reinstatement,less his net earningsduring the said period.Backpay herein ordered for all theemployees shall be determined on the basis of the $4.3365 See,for example,InternationalStereotypers and ElectrotypersUnion,67As indicated above,these were apparently the only hot metal jobsLocal No 25 (Niagara Falls Gazette Publishing Corporation),193 NLRBNo.remaining after the institution of the new cold type process.16;Local 9,InternationalStereotypers' and Electrotypers'Unionof North6eTheyare:Yeager,Williamson,Hart,McKay,LaRue,Bayless,America, AFL-CIO (Detroit Free Press),189 NLRB No. 130.Stanley, Hill, Adams,Canny,Gouker,and Loutzenhiser.66N L R.B. v. Burnup&Sims,Inc,379 U.S. 21. 554DECISIONS OF NATIONALLABOR RELATIONS BOARDhourly rate and 37 1/2 hour workweek which were theirconditions of employment before they went on strike andwhich conditions had never been changed as a result ofgood-faith bargaining.Moreover,backpay shall be com-puted with interest on a quarterly basis in the mannerprescribed by the Board inF.W.Woolworth Company,90NLRB 289, andIsis Plumbing&Heating Co.,138 NLRB716.To facilitate the computation,as well as to clarify thenamed employees' right to reinstatement and employment,the Respondent shall make available to the Board, uponrequest,payroll and other records necessary and appropri-ate for such purposes.Ifurther recommend that theRespondent notify the above-named employees of theirright to reinstatement on application if they are serving inthe Armed Forces of the United States.The posting of anotice is also recommended.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.2.The Unionisa labor organization within themeaning of Section2(5) of the Act.3.All employeesin the Respondent's composing room,excluding office clerical employees, guards and supervisorsas defined in the Act and all other employees,constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times material herein,the Union has been theexclusive bargaining representative of the employees in theabove-described unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5.By refusing to incorporate in any contract reachedby the parties a description of the appropriate unitrepresented by the Union and by otherwise refusing tobargain collectively in good faith with that organization asthe exclusive representative of the employees in the above-described unit,the Respondent engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(5) of the Act.6.By denying the striking employees reinstatement onSeptember 8, 1971, on their unconditional applicationbecause of their union and concerted activities, theRespondent discriminated against them to discouragemembership in a labor organization in violation of Section8(a)(3) of the Act.7.By the foregoing conduct,the Respondent interferedwith,restrained,and coerced employees in the exercise oftheir statutory rights within the meaning of Section 8(axl)of the Act.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]